Citation Nr: 0312782	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from February 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The record reveals that by rating decision dated in August 
2001, the RO advised the appellant of what evidence would be 
required to substantiate his then-pending claim of service 
connection for PTSD.  By rating decision dated in October 
2001, service connection for the disorder was granted and a 
30 percent disability evaluation was assigned.  Although this 
matter was in due course certified to the Board for review, 
the record does not reflect that the appellant has been 
apprised of what evidence would substantiate his claim for an 
increased disability rating greater than assigned, as opposed 
to such advisement pertaining to the establishment of service 
connection.    

Additionally, in November 2002, the Board directed additional 
development be undertaken of this claim, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  In Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).   

As a final matter, the Board notes the by rating decision 
dated in August 1947, service connection was established for 
migraine headaches.  In an October 1978 rating decision, the 
RO noted that the service connection for migraine headaches 
was protected.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. 
§ 3.957 (2002).  At that time, the RO recharacterized the 
appellant's headache disorder as psychophysiological 
musculoskeletal reaction manifested by occipital headaches, 
and assigned that disorder a 30 percent disability evaluation 
from May 1978.  See 38 C.F.R. § 3.951 (2002).  In February 
2001, the appellant requested service connection for PTSD.  
Following a review of the evidence, the RO, in an October 
2001 rating decision, determined that the appellant's 
psychophysiological musculoskeletal reaction manifested by 
headaches was the same disorder that had been characterized 
as PTSD.  The RO based this determination on the conclusion 
of a September 2001 VA examination that the two disorders 
were "the same condition."  The RO on remand should ensure 
that appropriate adjudicatory action is undertaken to 
determine whether the appellant is entitled to a separate 
rating for his headache disorder.  See 38 C.F.R. § 4.14 
(2002); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   

For the foregoing reasons, this matter is REMANDED to the RO 
for the following actions:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim for 
an increased disability rating greater 
than is assigned in accordance with the 
provisions of the VCAA.  Contemporaneous 
with this advisement, the RO should 
ascertain if the appellant has received 
any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder. 

2.  After review of all of the relevant 
evidence of record including that 
obtained directly by the Board, the RO 
should then readjudicate the appellant's 
claim, including undertaking any 
additional development action as it deems 
proper.  The RO will follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  In the 
course of readjudication of this matter, 
the RO should consider the rulings in 
Fenderson v. West, 12 Vet. App. 119 
(1999) (holding that when a veteran's 
disability rating claim has been in 
continuous appellate status since the 
original assignment of service-
connection, the evidence to be considered 
includes all evidence proffered in 
support of the original claim; and 
holding that "staged" ratings could be 
assigned for separate periods of time 
based on facts found) and Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) 
(holding that  service connection for 
distinct disabilities resulting from the 
same injury could be established so long 
as the symptomatology for one condition 
was not "duplicative of or overlapping 
with the symptomatology" of the other 
condition).  The RO should determine 
whether the veteran has a headache 
disorder that warrants a rating separate 
from that of PTSD, as explained above.  

Following such development and 
readjudication, if any such action does 
not resolve the claim, the RO shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





 

